Citation Nr: 1003484	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-33 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bipolar 
disorder, claimed as nerves.  



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to 
February 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In this decision, the Board reopens the claim for service 
connection for bipolar disorder, claimed as nerves.  The 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in September 
2003, the RO determined that service connection was not 
warranted for bipolar affective disorder, claimed as nerves.  
It was held that the bipolar disorder was first shown post 
service and was not shown to be related to service.  The 
Veteran was provided notice but did not appeal.

2.  The evidence associated with the claims file subsequent 
to the September 2003 rating decision relates to an 
unestablished fact necessary to substantiate the claim for a 
chronic psychiatric disability, currently assessed as bipolar 
disorder, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2003 rating decision, which denied 
service connection for bipolar affective disorder, claimed as 
nerves, is final.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.1103 (2009).  

2.  Evidence received since the final September 2003 
determination wherein the RO denied the Veteran's claim of 
entitlement to service connection for a chronic psychiatric 
disability, currently assessed as bipolar disorder, is new 
and material, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp 2009); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  These provisions apply 
to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for bilateral foot disorder, it is the Board's 
conclusion that it is not precluded from now adjudicating the 
question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the Veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the Veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

Background

The Veteran contends that her psychiatric disability, 
diagnosed primarily as bipolar disorder, was first manifested 
within one year after service discharge, and that service 
connection is, therefore, warranted.  At the very least, she 
contends that the evidence submitted since the RO denied her 
claim in September 2003 is new and material for the purpose 
of reopening the claim.

After reviewing the record, the Board finds that additional 
evidence submitted by the Veteran is new and material for the 
purpose of reopening the claim of entitlement to service 
connection for psychiatric disability.  Accordingly, the 
prior denial is reopened in the decision portion of this 
document.

In explanation, it is noted that the Veteran was denied 
service connection in an unappealed rating decision, dated in 
September 2003, based on the RO's determination that she did 
not present evidence that her bipolar affective disorder 
incurred in service or was caused by service.  Evidence on 
file at the time of the RO decision in September 2003 
consisted of the Veteran's service treatment records (STRs) 
and personnel records; records reflecting examination of the 
Veteran in March 1994 with diagnosis of adjustment disorder, 
resolved, a June 1994 statement by her husband in which he 
attested to the fact that the Veteran changed after her 
return from active service and had suffered numerous 
psychotic episodes in the last few months, an August 1994 
statement by a private physician who attested to treating the 
Veteran beginning in December 1992, and VA treatment records 
dated in 2002 and 2003 which show that she was seen for 
bipolar disorder.  

In detail, the STRs are negative for report of, treatment 
for, or diagnosis of any psychiatric disorder, to include 
bipolar affective disorder.  These documents do show that 
approximately 8 months after service separation, the Veteran 
was seen for psychiatric manifestations.  VA examination in 
March 1994 found no psychosis or post-traumatic stress 
disorder (PTSD).  The diagnosis was adjustment disorder, now 
resolved.  The examiner specifically noted that the Veteran 
did not meet the criteria for PTSD.  The private physician 
noted in his August 1994 statement that he met with the 
Veteran a total of 16 times between December 1992 and July 
1994.  Due to her presenting symptoms, to include distressing 
recollection of time spent in Saudi Arabia, he initially 
assigned her a diagnosis of PTSD.  He added that this 
provisional diagnosis was complicated by a brief psychotic 
disorder that she exhibited early in treatment.  He added 
that he was unable to come to a conclusive diagnostic 
impression, (due to the inconsistent nature and the Veteran's 
resistance at accepting that she was in need of intensive 
psychological intervention.)  

As noted above, the RO denied the claim in September 2003, 
finding that the Veteran's bipolar disorder was neither 
incurred in nor medically shown to be caused by military 
service.  (The Board notes that the RO separately denied 
service connection for PTSD in a September 1994 rating 
determination.)  

Criteria and Analysis

Because the Veteran did not file a timely appeal as to the 
September 2003 denial of her claim for service connection for 
bipolar disorder, that decision became final and binding on 
her based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103 (2009).  This means there must be new and material 
evidence since that decision to reopen this claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108, 38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

According to the amended version of 38 C.F.R. § 3.156(a) 
(2009), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

Evidence added to the record since September 2003 consists of 
private and VA records reflecting the Veteran's treatment 
from December 1992 to the present day for various conditions 
to include her psychiatric disorder.  The continuing 
diagnosis is shown to be bipolar affective disorder, and 
initial treatment was approximately 8 months after service 
separation.  These records also include treatment records 
submitted by the Social Security Administration (SSA), as 
well as documentation in June 2002 that she was found to be 
eligible for SSA benefits pursuant to affective mood 
disorders.   

These documents, to include VA and private records, reflect 
that her psychiatric treatment originated in late 1992.  She 
was hospitalized at a private facility in December 1992 after 
she was found locked in her car on a roadside active 
strangely.  She also had a high fever and was admitted for 
observation.  During treatment, she denied any prior 
psychiatric history, aside from a similar episode about a 
month earlier when her husband said that she had "filled 
with the Holy Spirit."  She was discharged two day after 
admission with a diagnosis of acute psychosis and fever of 
unknown etiology.  

Subsequently dated records show that she continued to be seen 
over the years for psychiatric symptoms.  She was 
hospitalized at a VA facility on numerous occasions.  When 
she was hospitalized by VA in 2002 for her psychiatric 
manifestations, a long history of bipolar disorder was noted.  
When examined by VA in September 2006, she reported that 
about 10 months after discharge, she began suffering from the 
first of many acute episodes of mania which resulted in 
approximately 10 hospitalizations over the last 14 years, 
with the last being about 3 years ago.  Following exam, the 
diagnosis was bipolar disorder, mania.  In a February 2007 
addendum, the VA examiner addressed whether the Veteran's 
psychiatric symptoms represented the initial onset of a 
psychotic disorder.  The examiner noted that the onset of the 
Veteran's symptoms appeared to have been 10 months after 
discharge.  He also asserted that this disorder represented a 
psychosis for VA purposes.  

In March 2007, the RO, in a supplemental statement of the 
case (SSOC) asserted that bipolar disorder was not actually 
listed as a psychosis for VA purposes.  

It is the Board's conclusion that the majority of this 
evidence is new in that it was not considered by the RO in 
2003 when the claim for service connection for bipolar 
disorder was initially denied.  However, this majority of 
evidence is not material in that it simply reflects continued 
to treatment for a psychiatric disorder that was first noted 
several months after service discharge.  Simply put, these 
records do not fill any of the deficits in the record which 
existed in September 2003.  

It is concluded by the Board, however, that the September 
2006 examiner's report which reflects a long-standing history 
of bipolar disorder with reference to her time in Saudi 
Arabia, as well as the examiner's February 2007 addendum 
statement as to whether bipolar disorder represents a 
psychotic psychiatric disorder, relates to an unestablished 
fact necessary to substantiate the claim, and is sufficient 
to raise a reasonable possibility to substantiate the claim.  
Accordingly, this evidence is considered new and material and 
reopening of the claim for service connection for bipolar 
disorder, claimed as nerves, is in order.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for bipolar affective disorder is reopened; to 
this extent only, the appeal is granted.  


REMAND

Having reopened the claim of service connection for bipolar 
affective disorder, the board finds that further development 
is necessary.  

As mentioned above, the Appellant essentially seeks service 
connection for a psychiatric disorder (bipolar disorder) on 
the basis that this disorder was diagnosed within the first 
year after discharge from service.  She acknowledged when 
examined by VA in September 2006 that her psychiatric 
symptoms began about 10 months after service.  In effect, she 
argues that she has a psychosis which warrants service 
connection in that the condition was diagnosed within the one 
year period allowed for presumptive psychosis per VA laws and 
regulations.  

As set forth above, applicable law provides that service 
connection will be granted if it is shown that a Veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be granted for certain chronic diseases, 
such as psychosis as that term is defined in 38 C.F.R. § 
3.384, when such disease is manifested to a compensable 
degree within one year of separation from service and the 
veteran seeking service connection had continuous service for 
90 days or more during a period of war or after December 31, 
1946.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2009).  

According to 38 C.F.R. § 3.384, psychoses include the 
following specific disorders: brief psychotic disorder, 
delusional disorder, psychotic disorder due to general 
medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.

It is noted that old VA regulations for rating psychiatric 
disorders listed a bipolar disorder as a psychotic disorder.  
See 38 C.F.R. § 4.132 Diagnostic Code 9206 (1988).  More 
recently it is rated at a "mood disorder."  See 38 C.F.R. 
§ 4.130 Diagnostic Code 9432 (2009).

Post-service medical records contained in the claims file 
reveal psychiatric symptoms which started approximately 8 to 
10 months after service.  Bipolar disorder was diagnosed.  
Psychotic episodes were also noted within the first few years 
after separation from service.  On at least one occasion they 
were described as "acute."  The record includes 
contradicting evidence as to whether the Appellant's post 
service psychiatric symptoms represent the onset of a 
continuing psychosis within the first post service year.  

The Board finds that this claim should be remanded for the 
purpose of obtaining a VA medical opinion addressing the 
question of whether the Appellant's psychiatric disorder, 
currently diagnosed bipolar affective disorder, represents a 
psychosis that was incurred within the first year after 
service separation.  

Accordingly, this issue is REMANDED for the following 
actions:

1.  Refer the Appellant's claims file to 
a qualified mental health examiner for 
the purpose of obtaining a medical 
opinion as to the nature, onset date and 
etiology of any psychiatric disorder 
currently diagnosed, to include diagnoses 
of bipolar affective disorder.  The 
examiner should offer an opinion as to 
whether it is as least as likely as not 
that any currently diagnosed psychiatric 
disorder is in any way etiologically 
related to the Appellant's period of 
active service.  In doing so, the 
examiner should discuss in the rationale 
portion of the opinion the pertinent 
medical evidence of record and the basis 
of any opinion provided.  The examiner 
should specifically address whether any 
psychiatric disorder diagnosed meets the 
criteria of 38 C.F.R. § 3.384 (as noted 
above) or is considered a chronic 
psychosis, and if so, whether that 
psychiatric disorder was shown within the 
first years after the Veteran's 
separation from service in February 1992.  
If no opinion can be rendered, without 
resorting to pure speculation, the 
examiner should explain why this is not 
possible.

2.  When the development requested has 
been completed, readjudicate the issue on 
appeal in light of any additional 
evidence added to the records assembled 
for appellate review.  If the benefit 
sought is not granted, the Appellant and 
her representative should be furnished a 
SSOC and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


